Citation Nr: 1503685	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  10-12 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether the April 2006 rating decision which granted a separate 10 percent evaluation for degenerative joint disease (DJD) of the left knee was clearly and unmistakably erroneous.

2. Whether the April 2006 rating decision which granted a separate 10 percent evaluation for DJD of the right knee was clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1986 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board has recharacterized the issues on appeal.  Service connection for DJD of the left and right knees has not been severed.  See December 2011 Rating Decision (disabilities recharacterized as bilateral patellofemoral degenerative arthritis of the knees).  The Veteran continues to be service-connected for bilateral knee DJD.  In effect, the RO, when it purported to severe service connection, actually only reduced the Veteran's ratings for DJD of the bilateral knees from 10 percent to noncompensable.  Thus, the Board has recharacterized the issues as whether the April 2006 rating decision which granted separate 10 percent ratings for DJD of the left and right knees clearly and unmistakably erred in granting those separate ratings. 

The Veteran's representative identified entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) as an issue on appeal.  See November 2014 Appellate Brief.  The Veteran disagreed with rating decisions denying a TDIU.  A Statement of the Case (SOC) on the issue of entitlement to a TDIU was mailed to the Veteran on October 31, 2013.   The cover letter for this SOC notified the Veteran that he had sixty days to perfect his appeal.  The Veteran did not perfect an appeal as to the issue of entitlement to a TDIU.  Thus, the Board lacks jurisdiction to decide that issue.  To the extent the representative is raising the matter as a new claim, the TDIU matter is referred to the originating agency for appropriate action.  

The issue of clear and unmistakable error in a September 2011 rating decision has been raised by the record in a November 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. The award of a separate 10 percent rating for DJD of the left knee was clearly and unmistakably erroneous because, at that time, the Veteran was already in receipt of a 10 percent rating for retropatellar pain syndrome of the left knee with quadriceps tendonitis and both ratings are predicated on loss of motion, thus constituting unlawful pyramiding of benefits.

2. The award of a separate 10 percent rating for DJD of the right knee was clearly and unmistakably erroneous because, at that time, the Veteran was already in receipt of a 10 percent for retropatellar pain syndrome of the right knee with quadriceps tendonitis and both ratings are predicated on loss of motion, thus constituting unlawful pyramiding of benefits.


CONCLUSIONS OF LAW

1. The award of a separate 10 percent rating for DJD of the left knee was clearly and unmistakably erroneous and a reduction thereof was proper.  38 U.S.C.A. § 1155, 5107(b), 5112(b)(5) (West 2002); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Codes 5003, 5256 to 5261 (2014).

2. The award of a separate 10 percent rating for DJD of the right knee was clearly and unmistakably erroneous and a reduction thereof was proper.  38 U.S.C.A. § 1155, 5107(b), 5112(b)(5) (West 2002); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Codes 5003, 5256 to 5261 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As for clear and unmistakably error (CUE), in Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc), the Court held that CUE statutes (38 U.S.C.A. § 5109A (RO) and § 7111 (Board)) explicitly provide for reversing or revising an incorrect decision, and that since CUE requests are not claims for benefits, the VCAA is not applicable.  See also Parker v. Principi, 15 Vet. App. 407, 412 (2002); Juarez v. Principi, 16 Vet. App. 518, 521 (2002) (per curiam order) (citing Parker as "holding VCAA inapplicable to claim that RO decision contained CUE"); 38 C.F.R. § 20.1411(c), (d).

If a finding of CUE results in the reduction or discontinuance of a benefit, the requirements of 38 C.F.R. § 3.500(b)(2) will apply, except as provided in 38 C.F.R. § 3.105(d) and (e).  See 38 C.F.R. § 3.105(a).  The provisions of 38 C.F.R. § 3.105(d) concern the severance of service connection and, therefore, do not apply in this case, as discussed above since service connection has not actually been severed. However, the provisions of 38 C.F.R. § 3.105(e) are applicable.

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e) (2014).  The beneficiary will be notified at his or her latest address of record of the contemplated action, furnished detailed reasons for the reduction, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Id.  Unless otherwise provided in paragraph 38 C.F.R. § 3.105(i) (2014) (e.g., the Veteran requests a predetermination hearing), if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See also 38 U.S.C.A. § 5112(b)(6) (West 2002).

Here, in a June 2007 rating decision and letter, the RO notified the Veteran of the proposed reduction in the rating assigned to his service-connected right and left knee DJD.  In the letter, the RO informed the Veteran of the type of evidence he could submit to prevent such a reduction and that he could request a personal hearing.  Following consideration of the Veteran's submitted evidence, the RO, by a May 2008 rating action, formally reduced the evaluation of his service-connected left and right knee DJD, effective on August 1, 2008. The Board finds that the notice requirements for reduction in evaluation of compensation in sections 3.105(e) and (i) were satisfied.  The Board finds that the duty to notify and the procedural requirements of 38 C.F.R. § 3.105(e) have been met.

As for the duty to assist, under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), all available medical records have been associated with the file.  The Veteran has received several VA examinations.  The duty to assist has been met. 


Merits

Here, the Veteran had filed an increased rating for his service-connected knee disabilities initially in June 2006. After looking at the evidence and past rating decisions in the file, the RO issued a decision on the basis of CUE proposing to reduce the Veterans left and right knee degenerative joint disease from 10 percent to noncompensable in February 2007.  The RO eliminated the separate 10 percent ratings for left and right knee DJD in a May 2008 rating decision.  

There are specific parameters set in place for CUE claims. CUE claims are typically brought by veterans, but the RO may initiate a rating to sever or reduce a grant of VA benefits based upon CUE in an underlying decision as well.  To sustain a reduction claim, VA must show that the original increase was granted on the basis of clear and unmistakable error; consequently, these are claims in which the burden of proof is on the government.  38 C.F.R. § 3.105(e) (2014).  In Daniels v. Gober, 10 Vet. App. 474, 480 (1997), the Court held that reviewable evidence in a severance claim (and by analogy, a reduction claim) is not limited to that which was before the RO in making its initial service connection award. 

A determination of CUE is a three-pronged test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).  CUE is a very specific and rare kind of error. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

In this case, the applicable statutory and regulatory provisions at the time of April 2006 rating decision, which continue to be in effect, were as follows: 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2014).  The entire period is considered for the possibility of staged ratings. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes. 38 C.F.R. § 4.27 (2014).  For exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded.  38 C.F.R. § 3.321 (b)(1) (2014). 

Under Diagnostic Code (DC) 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003 (2014). When limitation of motion is noncompensable, under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint group or group of joints affected by limitation of motion to be combined, not added. Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In absence of ratable limitation of motion, a 20 percent rating is assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. Id.  Note (1) explains that the above 10 and 20 percent ratings will not be combined with ratings based on limitation of motion.  Id. 

DC 5256 covers ankylosis of the knee.  38 C.F.R. § 4.71a.  DC 5257 relates to other impairment of the knee such as recurrent subluxation or lateral instability.  DC 5258 provides for a 20 percent rating when there dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  DC 5259 provides for a 10 percent rating when there is removal of symptomatic semilunar cartilage.  Id. 

DC 5260 provides the criteria for limitation of flexion of the knee. Limitation of flexion of the knee to 60 degrees warrants a noncompensable evaluation.  Limitation of flexion to 45 degrees will result in the assignment of a 10 percent rating.  Limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a maximum schedular evaluation of 30 percent.  Id. 

Under DC 5261, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation.  Limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation; to 15 degrees warrants a 20 percent evaluation; and to 20 degrees warrants a schedular evaluation of 30 percent.  A limitation of extension to 30 degrees warrants a 40 percent evaluation.  A limitation of extension to 45 degrees warrants a 50 percent rating.  Id. 

Separate ratings under DC 5260 (limitation of flexion) and DC 5261 (limitation of extension) may be assigned for disability of the same joint.  See VAOPGCPREC 9-04.  According to VA standards, normal range of motion of the knee is from zero degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2014). 

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of a functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40 (2014).

The Veteran was granted service connection for retropatellar pain syndrome with quadriceps tendonitis of both the left and right knees effective November 1995.  While both disabilities were initially rated as noncompensable, 10 percent ratings for each knee were assigned by July 20, 2004, under DC 5260 pertaining to limitation of flexion of the knees.

Service connection was also granted for DJD of the left and right knees.  The RO assigned separate 10 percent ratings for DJD of each knee.  See April 2006 Rating Decision.  The RO assigned the 10 percent ratings under a hyphenated diagnostic code, DC 5257-5003.  At the time the Veteran was awarded separate 10 percent ratings for DJD of the right and left knees, he was already in receipt of separate 10 percent ratings for retropatellar pain syndrome of each knee.

The Board notes separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this instance, it would be impermissible pyramiding to rate the knee under Diagnostic Code 5260 and Diagnostic Code 5003.  That is because Diagnostic Code 5260 pertains to limitation of motion (flexion) of the knee, while Diagnostic Code 5003 pertains to arthritis, which is rated based on limitation of motion.  To rate the same joint twice based on limitation of motion constitutes impermissible pyramiding.  38 C.F.R. § 4.14.

The RO rated the Veteran's DJD of the right and left knees under Diagnostic Code 5257-5003.  Assigning separate ten percent ratings under Diagnostic Codes 5260 and 5257 would not constitute unlawful pyramiding.  See VAOPGCPREC 23-97 (July 1997).  However, as will be discussed, there was no showing of subluxation or instability in the joint and no rational basis to assign a separate rating under DC 5257.

In this instance, while the RO purported to use Diagnostic Code 5257-5003, it is abundantly clear that it was not awarding a separate 10 percent rating based on instability or subluxation (DC 5257), it was awarding a separate 10 percent rating based on DJD with painful motion (DC 5003).  In effect, the Veteran was receiving separate 10 percent ratings for both DJD and retropatellar pain syndrome, both of which were predicated on reduced range of motion.  The evidence shows that DJD of both knees was not awarded a 10 percent rating for subluxation or instability.

The April 2006 rating decision which awarded separate 10 percent ratings for DJD of both knees makes clear that separate10 percent ratings were being awarded because of painful or limited movement with arthritis.  The rating decision makes no reference to subluxation or instability.

Prior to the April 2006 rating decision, there was no evidence that the Veteran suffered from subluxation or instability of either knee, while there was evidence of arthritis in both knees along with limited or painful motion.

A May 1996 VA examination did not note either subluxation or instability of either knee.

VA treatment records dated March 1997 through May 1997 also do not note any evidence of subluxation or instability of either knee.  Likewise, VA treatment records dated April 2002 through April 2004 do not show instability or subluxation.

An August 2004 VA examination noted DJD in both knees, but did not note instability or subluxation in either knee.

Private treatment records dated August 2004 through December 2004 do not note instability or subluxation of either knee.

A January 2006 VA examination, which the April 2006 rating decision was based upon, noted DJD in both knees but no subluxation or instability was noted.

As such, without any evidence of subluxation or instability of the right or left knee, it is clear that the April 2006 rating decision awarded separate 10 percent ratings for DJD of both knees based on limitation of motion.  This is furthered by the actual April 2006 rating decision itself, which explains that it is awarding those separate ratings based on limitation of motion and arthritis.  That award, when the Veteran was already receiving 10 percent ratings under Diagnostic Code 5260, constituted impermissible pyramiding as both ratings were premised upon limitation of motion of the knee.  See 38 C.F.R. § 4.14.  Further, the plain language of Diagnostic Code 5003 makes clear that a separate 10 percent rating for DJD with painful or limited motion is only to be awarded when limitation of motion is rated as noncompensable.  In this instance, limited flexion under Diagnostic Code 5260 was rated as 10 percent disabling, not noncompensable.  The plain language of Diagnostic Code 5003 prohibited the Veteran from receiving an additional 10 percent rating under that diagnostic code.  There was no mention that the limitation of motion was loss of extension, which was not shown on examinations or mentioned in the rating actions.  

The Veteran argues that the award of separate 10 percent ratings for DJD of both knees does not constitute impermissible pyramiding.  See October 2009 Statement of Veteran.  However, the Veteran does not offer any explanation as to why pyramiding did not happen.  As explained above, the evidence shows that the Veteran was in receipt of separate ratings based upon limitation of motion of the knee.  This constitutes pyramiding.  See 38 C.F.R. § 4.14.

In sum, the April 2006 rating decision which awarded separate 10 percent ratings for DJD of the right and left knees was clearly and unmistakably erroneous.  There is no rational basis for assigning separate evaluations.  At the time the Veteran was granted separate 10 percent ratings for DJD of the right and left knees, he was in receipt of 10 percent ratings for retropatellar pain syndrome of the right and left knees, both of which were rated under Diagnostic Code 5260 for limitation of flexion.  It is clear that the separate 10 percent ratings for DJD of the right and left knees were awarded because of limited motion and arthritis under Diagnostic Code 5003.  The Veteran has never displayed subluxation or instability of either knee.  Rating both knees twice under different diagnostic codes for limitation of motion constitutes impermissible pyramiding under 38 C.F.R. § 4.14. Thus, the award of separate 10 percent ratings for each knee under Diagnostic Code 5003 when he was already in receipt of 10 percent ratings under Diagnostic Code 5260 for each knee constituted pyramiding.  As such, the April 2006 rating decision clearly and erroneously awarded separate 10 percent ratings for DJD of the right and left knees.



ORDER

Restoration of a separate 10 percent evaluation for DJD of the right knee, effective August 1, 2008, is denied.

Restoration of a separate 10 percent evaluation for DJD of the left knee, effective August 1, 2008, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


